[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                             JULY 27, 2010
                               No. 09-16358                   JOHN LEY
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 09-00144-CR-ORL-19-GJK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RHONDA JENNETTE BAYS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 27, 2010)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:

     Rhonda Jennette Bays waived indictment and pled guilty (without benefit of
a plea agreement) to both counts of an information: Count One, production of child

pornography, in violation of 18 U.S.C. §§ 2251(a) and (e); Count Two, conspiracy

to travel in interstate commerce for the purpose of engaging in illicit sexual

conduct, in violation of 18 U.S.C. § 2423(b) and (e). The district court accepted

Bays’s guilty pleas and thus convicted Bays of both offenses, but it did not impose

a separate sentence on each count. Instead, the court imposed one prison sentence

“for a total term of 292 months.”

       We vacate the district court’s judgment and sentence and remand the case

with the instruction that the court impose separate sentences for Counts One and

Two.

       VACATED and REMANDED.




                                           2